Citation Nr: 0724814	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-42 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pterygia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty from February 1981 to 
February 1984, and from September 1990 to March 1991.  He 
also has two years, ten months active duty prior to his 
initial verified period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was serving on active duty in support of 
Operation Desert Shield/Storm in October 1990.

2.  Bilateral pterygia is medically related to his active 
duty service.  


CONCLUSION OF LAW

Bilateral pterygia was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for pterygia is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that  the AOJ has provided notice with respect to 
the initial disability rating and effective date elements of 
the claim, in accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks service connection for bilateral pterygia, 
an eye disorder, which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence establishes that the veteran has 
bilateral pterygia.  See private clinical record, dated in 
January 2007; see also VA optometry consult, dated in June 
2003.  Service medical records confirm that on October 15, 
1990, the veteran reported to sick call with a red spot on 
his left eye that "just arose this morning."  A diagnosis 
of pterygium of the left eye was rendered.  A small flat area 
was also noted on the right eye.  

It appears from the record that the RO believed this medical 
record to be during a period of the veteran's inactive duty 
with the reserves, and therefore the claim was denied.  
However, the veteran's DD Form 214, Report of Separation does 
confirm that he served in support of Operation Desert 
Shield/Storm from September 21, 1990 to January 9, 1991 and 
from January 13, 1991 to March 1991.  Thus, the October 1990 
service medical record is clearly within the veteran's active 
duty.

The question that remains is whether the in-service 
occurrence of the eye disability is medically related to his 
current eye disability.  On that front, the veteran's private 
treating optometrist submitted an opinion in January 2007.  
He reviewed the veteran's service medical records detailing 
the initial diagnosis in October 1990, as well as the 
veteran's service history.  He explained that pterygia are 
caused by accumulated exposure to ultraviolet light over many 
years.  Harsh conditions such as dust, smoke, wind, dryness, 
and heat often aggravate the development of these conditions.  
He concluded that in reviewing the veteran's military 
history, his bilateral pterygia was caused by his military 
service.
This opinion is found to be credible, as it is based on a 
confirmed factual premise and offers a rational for the 
findings.  It represents the sole medical opinion of record 
regarding the etiology of the veteran's eye disorder.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As a medical nexus has been established, 
service connection is warranted.


ORDER

Service connection for bilateral pterygia is granted. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


